Order entered December 20, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00345-CR

               DEMEATRICE RENEE SHEPPARD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 397th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 071988

                                    ORDER

      We REINSTATE this appeal.

      Appellant’s brief is overdue. Pursuant to this Court’s order, the trial court

held a hearing and made findings of fact concerning appellant’s brief. The trial

court found appellant wished to pursue the appeal and that her counsel had not

abandoned the appeal. The trial court recommended that appellant’s counsel be

granted an extension of time to January 21, 2023 for counsel to file appellant’s
brief. Accordingly, we ORDER Kyle T. Therrian, retained counsel for appellant,

to file appellant’s brief no later than Monday, JANUARY 23, 2023.

                                          /s/   DENNISE GARCIA
                                                JUSTICE